Citation Nr: 1447604	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Office of the Deputy Adjutant General for Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in February 2010.  The appellant is the deceased Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In December 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death is related to his service-connected diabetes mellitus, type II, or related to active service, to include his exposure to herbicides during his service in Vietnam.  The Veteran died in February 2010.  His death certificate lists the immediate cause of death as accidental during surgery due to (or as a consequence of) left renal artery injury during left nephrectomy and vascular and cardiac collapse during surgery.  Private medical records show that the Veteran was receiving the surgery for renal cell carcinoma.

In July 2014, the Board found that the medical opinions of record were not adequate to decide the merits of the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The Board therefore remanded the case for a new VA medical opinion addressing the cause of the Veteran's death.  Specifically, the Board noted that a January 2010 VA medical opinion did not address the effects of the Veteran's service-connected hypertension or his history of renal listhiasis on his death in relation to his renal cancer.

On remand, the RO obtained a VA medical opinion in July 2014.  After reviewing the Veteran's claims file, the VA examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's renal cancer is secondary to his military service or secondary to his history of kidney stones or diabetes mellitus, type II.  The examiner noted that although diabetes is listed as a factor that may modify risk as it is attributed to hypertension, per review of the medical literature, established risk factors for renal cancer only included smoking, hypertension, obesity, acquired polycystic kidney disease, occupational exposure such as Cadmium and asbestos, analgesics, genetic factors, cytotoxic chemotherapy, sickle cell disease, and chronic hepatitis C infection.  The examiner added that "[r]isk factor also does not mean cause."

However, although the VA examiner listed hypertension as one of the risk factors for renal cancer, she again neglected to address whether the Veteran's hypertension, for which service connection had been established at the time of his death, caused or contributed substantially or materially to his death.  Further, the July 2014 VA examiner failed to address the question of whether a service-connected disability affected a major organ, and if so, whether the disability caused debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  Based on the foregoing, the Board finds that there has not been substantial compliance with its July 2014 remand directives.

Additionally, as noted in the Board's July 2014 remand, a September 2012 Supplemental Statement of the Case listed VA medical treatment records from the Lebanon VA Medical Center (VAMC) dated from May 2009 to June 2011 as being part of the evidence considered in the adjudication of the issue on appeal, but the cited VA medical treatment record are not part of the claims file.  On remand, the RO obtained the Veteran's VA treatment records from the Lebanon VAMC dated from April 1998 to January 2011.  However, no records dated January 2011 through June 2011 have been obtained.  If such records are not available, the RO should document the unavailability of the records and the appellant must be notified accordingly.  However, this has not been done.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thus, the case must be remanded again to ensure compliance with the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Lebanon VAMC and any associated outpatient clinics dated from January 2011 to June 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  Following completion of the above and any other indicated development necessary, request a medical opinion from a suitable VA examiner.  The claims file must be made available to the examiner for review. Following a review of the claims file, the examiner must address the following:

Is it at least as likely as not (50 percent probability or greater) that any disability incurred in or aggravated by active service or disability recognized as service-connected at the time of the Veteran's death, specifically including the Veteran's service-connected hypertension, caused or contributed substantially or materially to the death, combined to cause death, hastened death, or aided or lent assistance to the production of death.

In responding to the question posed, if the examiner determines that a service-connected disability affected a major organ, the examiner must address whether the disability caused debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 

A complete rationale must be provided for any opinion reached.

3.  After completing the above, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



